Citation Nr: 1133716	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm disability manifested by pain and numbness, as secondary to service-connected cervical nerve root compression.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected cervical nerve root compression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his spouse testified at a hearing conducted by the undersigned Veterans Law Judge at the Waco RO in May 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issue of entitlement to a disability rating in excess of 30 percent for cervical nerve root compression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In a written statement dated on May 11, 2011 and received at the hearing conducted on that date, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for a right arm disability manifested by pain and numbness, as secondary to the service-connected. cervical nerve root compression.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to service connection for a right arm disability manifested by pain and numbness, as secondary to the service-connected cervical nerve root compression, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010). 

In a written statement dated on May 11, 2011 and received at the hearing conducted on that day, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate review his claim for service connection for a right arm disability manifested by pain and numbness, as secondary to the service-connected cervical nerve root compression.  Clearly, the Veteran has withdrawn his appeal of this issue, and there remains no allegation of error of fact or law for appellate consideration with regard to this claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claim for service connection for a right arm disability manifested by pain and numbness, as secondary to the service-connected cervical nerve root compression, is dismissed.  

(CONTINUED ON NEXT PAGE)
ORDER

The claim for service connection for a right arm disability manifested by pain and numbness, as secondary to the service-connected cervical nerve root compression, is dismissed.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to a disability rating in excess of 30 percent for cervical nerve root compression must be remanded for further development.  

In September 2007, the Veteran was afforded a VA examination to determine the extent of his service-connected cervical nerve root compression.  [While the Board acknowledges that the Veteran was afforded VA spine and peripheral nerve examinations in January 2010 and June 2010, respectively, these examination addressed his then pending claim of entitlement to service connection for right arm pain and numbness and not his cervical nerve root compression.]  Upon review, the record indicates that the Veteran has repeatedly stated that his symptoms have worsened since his September 2007 examination.  See the May 2011 hearing transcript, page 11.  See also an April 2011 statement from the Veteran's representative.  

As the Veteran has alleged that his disability has increased in severity since his last examination, and as the evidence of record does not adequately address the current state of this service-connected disability, the Board finds that an additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In this regard, the Board acknowledges that, in the currently-appealed rating action dated in November 2007, the RO awarded an increased evaluation from 20 percent to 30 percent, for the service-connected cervical nerve root compression based on impairment resulting from neurological deficits of the Veteran's right upper (and dominant) extremity.  Clearly, the agency of original jurisdiction acknowledges that the service-connected cervical nerve root compression is manifested by neurological impairment to the Veteran's right upper extremity.  Indeed, at the recent hearing, the Veteran testified as to the pain and numbness that he feels in his right arm.  Accordingly, the examination conducted pursuant to this remand should address not only any neck problems that the Veteran may experience as a result of this disability, but any associated neurological impairment of his right upper extremity as well.  

In addition, the record indicates that the Veteran has been receiving ongoing treatment from the VA Medical Center in Dallas, Texas.  As the Board is remanding the Veteran's appeal to accord him the opportunity to undergo an additional relevant examination, on remand, his updated VA treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his cervical nerve root compression since April 2011.  The Board is particularly interested in records of such pertinent treatment that the Veteran may have received at the Dallas VAMC since April 2011.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected cervical nerve root compression.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology associated with this service-connected disability (including cervical spine and right upper extremity impairment) should be noted in the examination report.  In particular, the examiner should discuss whether this disability is productive of: (i) moderate incomplete paralysis of the musculospiral (radial) nerve; (ii) severe incomplete paralysis of the musculospiral (radial) nerve; or, (iii) complete paralysis with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity. 

3.  Following completion of the above, readjudicate the issue of entitlement to a disability rating in excess of 30 percent for cervical nerve root compression.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


